t c memo united_states tax_court wagner construction inc petitioner v commissioner of internal revenue respondent docket no filed date john k steffen walter a pickhardt and myron l frans for petitioner jack forsberg and eric w johnson for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure for the taxable_year ending date and dollar_figure for the taxable_year ending date - - the issue for decision is whether petitioner may deduct as officer compensation paid to dennis wagner dennis and curtis wagner curtis for taxable years ending date and the amounts shown below as the parties contend or some other_amounts petitioner year dennis curtis total dollar_figure dollar_figure dollar_figure big_number big_number big_number respondent year dennis curtis total dollar_figure dollar_figure dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference a general background petitioner is a minnesota corporation that was incorporated on date when the petition in this case was filed petitioner maintained its principal_place_of_business in international falls minnesota - during the years in issue dennis and curtis were petitioner's sole stockholders dennis and curtis are the sons of clifford wagner clifford and evelyn wagner evelyn dennis was born in and graduated from high school in curtis was born in and graduated from high school in neither dennis nor curtis attended college both began working with their father when they were young boys petitioner is the successor to a partnership called clifford wagner dennis wagner construction wagner wagner clifford and dennis formed wagner wagner in to conduct a logging business in wagner wagner acquired a construction business that previously had been owned by clifford and a third individual clifford and dennis each owned a 50-percent interest in wagner wagner on date clifford and dennis incorporated petitioner at that time the construction business of wagner wagner was well established the partnership had approximately employees’ and normally operated four construction crews during the construction season wagner wagner transferred assets of dollar_figure and liabilities of dollar_figure to petitioner the transfer was treated as a contribution_to_capital on petitioner's books the amount ‘wagner wagner had seven or eight full-time employees the other employees were seasonal q4e- of additional paid-in capital reflected on petitioner's balance_sheet dated date was dollar_figure the dollar_figure net equity on the books included a charge of dollar_figure for deferred income taxes attributable to wagner wagner's being an accrual basis taxpayer and petitioner's being a cash_basis taxpayer additionally the financial statements show a capital_contribution of dollar_figure for the common_stock initially clifford and dennis each owned big_number shares percent of petitioner's stock clifford died on date in date petitioner redeemed big_number shares of its stock for dollar_figure payable to evelyn in monthly installments of dollar_figure with interest at a rate of percent per annum at the same time dennis transferred of his big_number shares of petitioner's stock percent of the outstanding_stock to curtis and evelyn gave each son a 25-percent interest in wagner wagner from date through the years at issue dennis owned percent of petitioner and wagner wagner and curtis owned percent on date wagner wagner transferred a substantial portion of its net assets assets of dollar_figure and liabilities of dollar_figure to petitioner and petitioner issued to wagner wagner a debenture of dollar_figure due_date the debenture bore interest at an annual rate of percent and was recorded as long-term debt on petitioner's books - - b petitioner's business activity from through the years at issue petitioner's primary business activity was sewer water and road construction highway and heavy construction because of the seasonal nature of the construction work performed by the company petitioner also performed contract logging in the winter months the logging operation complimented petitioner's construction business because petitioner could use its trucks and equipment during the winter months this seasonal operation kept many of petitioner's construction employees working throughout the winter months petitioner also owned and operated property for storage of logs and construction materials and owned and operated sand and gravel pits petitioner was required to submit competitive bids for highway and heavy construction contracts petitioner submitted detailed information in the bids that included fixed costs for materials and subcontractors in addition to petitioner's projected costs for its labor supplies and bond costs after the bids were submitted the requesting agency selected the lowest bid and awarded the contract in order to submit a bid for construction projects petitioner was required_by_law to show that it had obtained the required performance and payment bonds issued by an approved bonding company performance and payment bonds protect the owner -- - of the construction_project by guaranteeing that the contractor will build the project according to the specifications and make all required_payments to its subcontractors on the project dennis curtis and their wives personally guaranteed all performance and payment bonds issued on behalf of petitioner in addition to dennis and curtis petitioner employed persons during and persons during petitioner's office staff consisted of rodney olson mr olson who was the office manager and jane wagner jane who was curtis' wife other than dennis curtis jane and mr olson petitioner's remaining employees worked an average of weeks in and weeks in petitioner's major construction jobs for and were performed throughout northern minnesota and included jobs located in international falls littlefork warroad roseau greenbush crookston chisholm and ash river during the construction season which is generally from may through november in northern minnesota petitioner maintained four construction crews the associated general contractors of minnesota highway railroad and heavy construction contractors entered into separate agreements with the international union of operating engineers local no and the laborer's district council of minnesota and north dakota on behalf of its affiliated local unions during the years in issue petitioner operated under those contracts - j- with its laborers and operating engineers petitioner paid its laborers and operating engineers the highest wage scale in the state of minnesota c dennis' responsibilities and qualifications by dennis had more than years of experience in the construction and logging industries and had been petitioner's president for years dennis prepared approved and submitted bids for contract work he was responsible for securing contracts at a profit sufficient to keep petitioner's four construction crews active throughout the construction season in northern minnesota he selected bonding companies consulting engineers investment firms attorneys and accountants dennis negotiated the union contracts and the employee fringe benefit plans he was responsible for addressing all complaints and concerns about the daily operations of the company dennis was also responsible for the final decisions on the purchase of major assets dennis approved all subcontract payments and verified that all subcontractor deficiencies were corrected he was responsible for negotiating all financing arrangements and equipment rental rates dennis made the final_decision on when to purchase and select stocks securities and investments he negotiated all private business contracts and made the final_decision on billings and collections --- - dennis attended bid lettings prebid showings job meetings and inspections prepared job schedules and worked with project engineers on payment schedules job problems and change orders he was the primary contact person between petitioner and all regulatory or governmental agencies further dennis was responsible for dispatching equipment with the operators he managed construction projects by supervising all projects on a regular basis he also supervised the company's maintenance shop and the maintenance repair and certification of petitioner's large fleet of machinery and equipment dennis supervised all sand and gravel operations wood storage and dump-site operators employed by the company he hired personnel scheduled layoffs and determined pay raises and bonuses dennis negotiated all subcontract arrangements and supervised the subcontractor's performance he made change orders and approved all extra work or deductions on projects dennis secured all permits and licenses necessary for the company to conduct its businesses he could operate all equipment owned by the company and would fill in as needed to operate equipment drive trucks or work as a laborer dennis devoted all his work activity to petitioner and worked long hours or days a week --- - dennis diversified petitioner's operations in order to provide year-round employment for employees to use equipment more efficiently and to increase earnings dennis bought or leased property to store and dispose_of waste construction materials generated in connection with petitioner's construction contracts he began recycling construction waste materials for use in its sand and gravel pit operations for use as materials in other construction projects and for sale to third parties dennis negotiated petitioner's logging contracts and purchase rights directly with property owners he began using real_estate originally purchased to store and dispose_of construction waste as a storage yard in petitioner's logging operations and also for log storage for third parties d curtis responsibilities and qualifications after graduating from high school in curtis began working for his father in the construction and logging businesses by he had more than years of experience in the construction and logging businesses and had been petitioner's vice president for years curtis supervised petitioner's major construction projects in and around international falls minnesota in addition he regularly consulted with the other construction foremen via the radio or mobile telephone giving technical assistance with other -- - construction projects curtis was petitioner's most skilled equipment operator he operated the largest heavy equipment daily and recommended maintenance policies he recommended and assisted with petitioner's equipment purchase decisions curtis supervised petitioner's winter logging operations since boise cascade corp has awarded numerous logging contracts to petitioner these contracts were the direct result of curtis' effective management and supervision of the logging operation curtis devoted all his work activity to petitioner and worked long hours or days a week eb salaries bonuses and profit---sharing contributions paid_by petitioner to dennis and curtis from to petitioner paid annual salaries bonuses and profit-sharing contributions to dennis and curtis as follows these amounts were stipulated by the parties as being paid during the taxable_year petitioner reported all amounts paid to dennis and curtis as compensation during the calendar years through on forms w-2 wage and tax statement the stipulated amounts vary slightly from the amounts reported on the forms w-2 as paid during the calendar_year but vary in much greater amounts than reported on petitioner's federal_income_tax returns as compensation paid to officers during the taxable fiscal_year dennis wagner profit--sharing year salary bonus contribution total dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number curtis wagner profit--sharing year salary bonus contribution total dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner paid to dennis and curtis weekly salaries equal to the highest wage that petitioner paid to its operators at the end of each fiscal_year from to dennis reviewed financial information with petitioner's accountants dennis limited the amount of the bonuses he and curtis received to ensure that petitioner had sufficient funds to expand its business satisfy business creditors and bonding companies purchase needed equipment pay subcontractors on time pay top wages to its employees and remain profitable dennis and curtis agreed that bonuses would be paid on a ratio of to with dennis receiving three times the bonus amount_paid to curtis petitioner generally paid bonuses to dennis and curtis in october of the fiscal_year to which they related no bonuses were paid for the year ending date beginning with the year ending date a portion of the bonuses with interest was paid to dennis and or curtis in the following january f petitioner's officers and directors from to dennis curtis and dennis' wife wendy served as petitioner's officers and directors dennis was president curtis was vice president and wendy was secretary treasurer g petitioner's financial statements and federal_income_tax returns at all times since its incorporation petitioner has had a fiscal_year and taxable_year ending october and has used the accrual_method of accounting for financial reporting purposes before date however petitioner used the cash_method_of_accounting for tax purposes ‘the stipulated bonus amounts do not reflect the 3-to-1 ratio in part because there were differences in the calendar_year reporting for dennis and curtis and the fiscal_year used by petitioner and in some years a portion of the bonuses was paid in the following january - - effective date petitioner changed its method_of_accounting for tax purposes from the cash_method to the accrual_method petitioner realized a sec_481 adjustment of dollar_figure on account of the change in accounting methods petitioner included dollar_figure of the adjustment in income in each of the taxable years ending date through since date petitioner has used the accrual_method of accounting for tax purposes and for financial purposes petitioner engaged accountants to prepare financial statements and reports for its operations for the taxable years ending date and the accountant prepared combined financial statements for petitioner and wagner wagner those statements show the following balance sheets separate partnership corporation assets current_assets property and equipment other assets total assets liabilities current liabilities long-term debt total liabilities stockholders equity common_stock paid-in capital retained earnings treasury_stock total partners equity total liabilities and equity partnership corporation combined partnership corporation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- -- big_number --- big_number -- --- big_number -- big_number -- --- big_number -- -- -- --- big_number big_number -- big_number big_number -- big_number big_number -- big_number big_number big_number big_number big_number big_number combined dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- - for each of the taxable years ending date to the accountants prepared a separate financial statement for petitioner the financial statements show balance sheets for petitioner for those years as follows assets current_assets dollar_figure dollar_figure dollar_figure property and equipment big_number big_number big_number other assets --o0- big_number total assets big_number big_number big_number liabilities current liabilities big_number big_number big_number long-term debt big_number big_number total liabilities big_number big_number big_number stockholders equity common_stock big_number big_number big_number paid-in capital big_number big_number big_number retained earnings big_number big_number big_number treasury_stock big_number big_number big_number total equity big_number big_number big_number total liabilities and equity big_number big_number big_number assets current_assets dollar_figure dollar_figure dollar_figure property and equipment big_number big_number big_number other assets big_number big_number big_number total assets big_number big_number big_number liabilities current liabilities big_number big_number big_number long-term debt big_number big_number big_number total liabilities big_number big_number big_number stockholders equity common_stock big_number big_number big_number paid-in capital big_number big_number big_number retained earnings big_number big_number big_number treasury_stock big_number big_number big_number total equity big_number big_number big_number total liabilities and equity big_number big_number big_number -- - assets current_assets dollar_figure dollar_figure dollar_figure property and equipment big_number big_number big_number other assets big_number big_number big_number total assets big_number big_number big_number liabilities current liabilities big_number big_number big_number long-term debt big_number big_number big_number total liabilities big_number big_number big_number stockholders equity common_stock big_number big_number big_number paid-in capital big_number big_number big_number retained earnings big_number big_number big_number treasury_stock big_number big_number big_number total equity big_number big_number big_number total liabilities and equity big_number big_number big_number from to dennis and curtis made loans to petitioner which were unsecured the outstanding loan amounts petitioner owed to dennis and curtis on the last day of fiscal years ending october as reflected on petitioner's financial statements were as follows fiscal_year loan amounts dollar_figure big_number big_number big_number big_number big_number big_number --0- petitioner's financial statements and forms corporation income_tax return years ending october income general contract revenue operating_expenses income from operations other income loss net_income before taxes taxes net_income general contract revenue operating_expenses income from operations other income loss net_income before taxes provision for taxes net_income general contract revenue operating_expenses income from operations other income loss net_income before taxes provision for taxes net_income general contract revenue operating_expenses income from operations other income loss net_income before taxes provision for taxes net_income forms or returns u s for the through show the following financial financial statement return statement return dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number financial financial statement return statement return dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number financial financial statement return statement return dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number financial financial statement return statement return dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number general contract revenue operating_expenses income from operations other income loss net_income before taxes provision for taxes net_income general contract revenue operating_expenses income from operations other income loss net_income before taxes provision for taxes net_income petitioner's gross_receipts sales financial statement return dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number financial statement return dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number net_earnings financial statement return dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number and profit before interest and taxes as reflected on its forms and financial statements for the years ending date to were as follows gross net profit receipts sales income loss before interest taxes financial financial financial year return statement return statement return statement dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner's financial statements and the schedules e compensation of officers october as follows through of forms for the years ending reported compensation of officers return financial statement total officer total officer year dennis curtis compensation compensation dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number since its incorporation in petitioner has neither paid nor declared any dividends petitioner timely filed its forms for the taxable years and with the internal_revenue_service center at kansas city missouri on date respondent issued a notice_of_deficiency to petitioner for the taxable years ending date and respondent's proposed adjustments concerned only the reasonableness of petitioner's total officer compensation payments made to dennis and curtis opinion a positions of the parties on its forms petitioner deducted officer compensation of dollar_figure dollar_figure for dennis and dollar_figure for curtis in and dollar_figure dollar_figure for dennis and dollar_figure for curtis in petitioner contends that the amounts paid to dennis and curtis were reasonable and were for services they provided to petitioner - - in the notice_of_deficiency respondent disallowed dollar_figure of the officer compensation deducted in allowing dollar_figure and disallowed dollar_figure deducted in allowing dollar_figure on brief respondent now contends that officer compensation in excess of dollar_figure dollar_figure paid to dennis and dollar_figure to curtis in and in excess of dollar_figure dollar_figure paid to dennis and dollar_figure to curtis in was unreasonable was disguised dividends and was not compensation_for services dennis and curtis rendered to petitioner b controlling factors a taxpayer may deduct payments for compensation if the amount_paid is reasonable and for services actually rendered see sec_162 the reasonableness of compensation is a question of fact that must be answered by comparing each employee's compensation with the value of services that he or she performed in return see rts inv corp v commissioner f 2d 8th cir affg per curiam tcmemo_1987_ 500_f2d_148 8th cir affg tcmemo_1973_130 95_tc_525 affd 965_f2d_1038 11th cir where as in this case the corporation is controlled by the same employees to whom the compensation is paid there is a lack of arm's-length bargaining special scrutiny must be given to bonus payments paid under such --- - circumstances because such payments may be distributions of earnings rather than payments of compensation_for services rendered even if they are reasonable they would not be deductible charles schneider co v commissioner supra pincite emphasis supplied nevertheless the existence of a compensatory purpose can often be inferred if the amount of the compensation is determined to be reasonable see s c associates inc v commissi187_f3d_1116 9th cir affg tcmemo_1997_300 for that reason courts generally focus on the reasonableness of the amount of the purported compensation see id courts generally do not delve into whether a compensatory purpose exists unless there is evidence that purported compensation payments although reasonable in amount were in fact disguised dividends see id ti f f there is evidence that the payments contain disguised dividends the corporation must separately satisfy both the reasonableness and the compensatory intent prongs of the test reasonableness alone will not suffice id pincite c expert witness reports both parties submitted expert witness reports to establish the amount of compensation paid to dennis and curtis that was reasonable expert witness reports may help the court understand an area requiring specialized training knowledge or judgment see 93_tc_529 we may be - selective in deciding what part of an expert witness' report we will accept see 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 86_tc_547 robert f reilly petitioner presented the report and testimony of robert f reilly mr reilly a compensation expert and a business valuation expert from the firm of willamette management associates in order to prepare his report mr reilly reviewed petitioner's forms and financial statements covering periods from to he interviewed dennis and reviewed various documents produced by petitioner respondent and third parties to obtain information regarding petitioner and the services provided by dennis and curtis mr reilly researched the published proxy data of public companies in and in an effort to find companies comparable to petitioner but found no specific public companies comparable to petitioner for compensation purposes additionally he used various surveys to evaluate the compensation paid to dennis and curtis in and mr reilly considered developments of petitioner's business from through including the following - - a petitioner won and held onto logging contracts with boise cascade corp b petitioner purchased land or rented land from wagner wagner to store construction wastes from its construction operations and for others c petitioner converted portions of land from construction waste storage to log storage for its logging operations and those of boise cascade corp d petitioner purchased land and developed sand and gravel pits for use in its construction business and for sale to others e petitioner entered into advantageous agreements to extract gravel from other properties for use in its construction business and its sand and gravel operations f petitioner's revenues increased from dollar_figure million in to dollar_figure million in g from to both dennis and curtis devoted themselves exclusively to petitioner's construction and related businesses and they worked up to hours per week h by dennis had more than years of experience and curtis had more than years of experience in the construction and logging industries and dennis and curtis were petitioner's only officers from to they performed all the executive and administrative -- - duties and assumed all the responsibilities for petitioner's operations mr reilly based his analysis of compensation paid to dennis on the duties performed as president and chief_executive_officer ceo chief financial officer vice president of marketing and sales and chief operating officer coo mr reilly based his analysis of compensation paid to curtis on the duties performed as vice president and chief engineering executive coo in dennis' absence and supervisor of petitioner's logging operations mr reilly found that in his efforts to compare petitioner to other highway and heavy construction companies petitioner was unique because it had a management team of only two people dennis and curtis who operated a business with annual revenues between dollar_figure and dollar_figure million petitioner's management structure was comparable to that of highway and heavy construction companies with annual revenues between dollar_figure and dollar_figure million furthermore in mr reilly's opinion it would take four people to replace dennis mr reilly also noted in comparing petitioner to other highway and heavy construction companies of comparable size that petitioner operates in northern minnesota where the construction season is very short in comparing petitioner's financial information to the published survey data mr reilly used - petitioner's forms for sales figures of dollar_figure million in and dollar_figure million in mr reilly reviewed the almanac of business and industrial financial ratios for the period from date to date which uses data from the federal_income_tax returns of businesses included in the various categories mr reilly determined that of the nearly big_number businesses included in the highway and heavy construction contractor category percent had total assets of less than dollar_figure million fewer than percent had total assets in excess of dollar_figure million percent had a positive net_income and percent of the companies showed a loss in and mr reilly concluded that petitioner's forms showed a profit every year from to mr reilly viewed petitioner's financial record over years because in his opinion examining only years would not take into account prior undercompensation of executives further in his opinion a company's historical record is the best way to determine whether a company has provided a fair return to its stockholders mr reilly using the cfma's construction industry annual financial survey the cfma survey calculated that highway and heavy construction contractors with revenue under dollar_figure million reported a net_income or after-tax profit margin percentage of percent for and percent for the record does not indicate whether the cfma survey used data from - - financial statements or tax returns on the basis of the income reported on petitioner's forms mr reilly calculated that petitioner had a net_income percentage or after-tax profit margin of percent for and percent for mr reilly did not compare compensation paid to dennis and curtis to that paid to petitioner's other employees because no other employee held an administrative or executive position mr reilly observed that petitioner maintained a profit-sharing_plan that included other employees and the union employees were paid top scale wages for the state of minnesota rather than the specific region governed by petitioner's union contracts mr reilly performed two separate analyses of petitioner's executive compensation_for purposes of determining a range of reasonable_compensation mr reilly first compared the executive compensation of dennis and curtis to published executive compensation study figures for positions in companies that in his opinion were of comparable size and in comparable industries he used annual compensation surveys from the national institute of business management the nibm survey and aspen publishers inc the aspen survey the nibm survey covers companies in the construction contracting and extraction industries with annual sales exceeding dollar_figure million there is no upper limit on the sales volume of companies included in the survey segment and -- p7 - accordingly the survey segment could include companies with sales of as much as dollar_figure million mr reilly also used watson wyatt data services watson wyatt which publishes an annual regression analysis report on top management compensation the watson wyatt data includes data for the general services sector this sector includes all service industries except banking insurance and financial services and is not limited to the construction industry for each position reported watson wyatt provides equations used to calculate a predicted mean total compensation as a function of sales or stockholders equity in addition the log of the standard deviation provided with each equation allows for the calculation of predicted total compensation at different percentiles the median and high compensation of executives reported for and by the nibm survey the aspen survey and the watson wyatt computation calculated on the basis of shareholder equity of dollar_figure at the beginning of and dollar_figure at the beginning of is as follows year position ceo president marketing finance coo manufacturing engineering production ceo president marketing finance coo manufacturing engineering production using the nibm survey -- nibm survey aspen survey watson wyatt data 75th 3rd 84th median percentil median quartile median percentile e dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the aspen survey and the watson wyatt data and not taking into account any undercompensation in prior years mr compensation_for dennis and curtis in and computing the compensation_for dennis compensation_for the ceo highest marketing position financial position of the coo position the compensation_for curtis and the coo which he allocated to curtis mr mr in reilly computed the upper range of reasonable reilly added the highest and then subtracted percent in computing reilly added to the compensation_for the top engineering position percent of the compensation_for the coo on the basis of those computations mr reilly's opinion is that the upper range of reasonable_compensation for dennis was between dollar_figure and dollar_figure for and between dollar_figure and dollar_figure for the reasonable_compensation for curtis was between dollar_figure and dollar_figure for and between - dollar_figure and dollar_figure for we do not accept certain aspects of mr reilly's analysis mr reilly's aggregation approach would result in compensation equal to that of four full-time corporate executives we reject mr reilly's suggestion that dennis performed the work of four full-time executives serving as petitioner's president and ceo chief financial officer vice president of marketing and sales and coo although dennis may have performed some of the duties and functions of four such executives he did not perform work equal to the full-time services of four such executives although the more roles or functions an employee performs the more valuable his services are likely to be an employee who performs four jobs each on a part-time basis is not necessarily worth as much to a company as four employees each working full time at one of those jobs dennis testified that he worked to hours per week four full-time employees would have worked at least combined hours each week it is therefore inappropriate to aggregate the normal full-time salary for four jobs to compute the reasonable_compensation of the employee who fills all four of them see 61_tc_564 affd 528_f2d_176 10th cir richlands med association v commissioner tcmemo_1990_660 affd without published opinion 953_f2d_639 4th cir ken miller supply inc v commissioner tcmemo_1978_228 - - we also find guestionable some of the data from the surveys mr reilly used in forming his opinion for example mr reilly opined that reasonable_compensation for dennis was between dollar_figure and dollar_figure for the dollar_figure results in large part from the use of data from the aspen survey specifically mr reilly used annual compensation_for a coo of dollar_figure reported in the aspen survey for the third quartile amount the third quartile compensation was computed on the basis of information reported by only three incumbents for the coo category ’ the average amount was dollar_figure and the median was dollar_figure it is clear therefore that the dollar_figure of the third quartile was reported by one incumbent one company reporting in the dollar_figure to dollar_figure million of sales category also reported dollar_figure the dollar_figure reported by the two companies is substantially out of line with all other companies reporting coo compensation in all categories therefore we do not find the dollar_figure to be reliable we also find that mr reilly's use of the income data from petitioner's forms for the years at issue in his analysis was inherently flawed because of the distortion caused by the sec_481 adjustment the adjustment resulted from petitioner's change in accounting methods in before the survey notes that where fewer than three incumbents report in a given category median first quartile and third quartile information is not statistically relevant - - date petitioner used the cash_method_of_accounting for tax purposes effective date petitioner changed its method_of_accounting for tax purposes from the cash_method to the accrual_method as a result of the change in accounting_method petitioner realized a sec_481 adjustment of dollar_figure and included dollar_figure of the adjustment in income for each of the taxable years ending date through thus the sec_481 adjustment affected the taxable_year and artificially increased petitioner's income by dollar_figure for that year mr reilly's second analysis estimated the reasonableness of petitioner's executive compensation by calculating petitioner's residual economic_income after a fair return on the total fair_market_value of the stockholders' invested capital in order to assess the reasonableness of executive compensation under this method mr reilly allocated to management all the profits in excess of a fair return on the total fair_market_value of the stockholders' invested capital mr reilly estimated that over the period from to a fair before-tax annual rate of return on petitioner's common_stock would vary year to year from percent to percent mr reilly's estimated fair return wa sec_28 percent for and percent for mr reilly calculated an estimated value of invested capital in each year and increased the value by - - the fair after-tax return from year to year representing the increase in theoretical retained earnings from date through if a fair return was earned in each year through but no dividends were paid mr reilly then added the actual executive compensation paid to income before taxes in order to calculate the amount available to pay a fair return on invested capital and compensation to officers mr reilly used the income and executive compensation reported on petitioner's forms he then subtracted from this subtotal a fair return on the stockholders' invested capital under mr reilly's analysis the remainder residual represents the amount available to pay the company's officers as compensation_for the results of their managerial efforts mr reilly then calculated the difference between the amount available to pay petitioner's officers and the actual officers' compensation which in his opinion represented the undercompensation or overcompensation in each year mr reilly calculated the amount of undercompensation or overcompensation for the taxable years ending date through as follows after-tax rate of return taxable_income plus officers' compensation fair return on capital value begin year pretax rate of return fair pretax return available for officers' compensation actual compensation under over compensation cumulative under over compensation after-tax rate of return taxable_income plus officers' compensation fair return on capital value begin year pretax rate of return fair pretax return available for officers' compensation actual compensation under over compensation cumulative under over compensation pretax rate of return divided by dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number percent federal tax_rate dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - -- mr reilly concluded that the total amount available as reasonable_compensation for dennis and curtis as indicated by the residual from a fair return of invested capital analysis was dollar_figure for and dollar_figure for mr reilly combined the results of his two analyses and found that the upper end of the range of reasonable combined compensation_for dennis and curtis was approximately dollar_figure million for and dollar_figure million for without any adjustment for undercompensation in prior years mr reilly concluded that dennis and curtis were undercompensated by more than dollar_figure million for the period from to we question mr reilly's use of his fair return on invested capital analysis to show that dennis and curtis were undercompensated in prior years an executive has not been undercompensated simply because the stockholders received an excellent return on invested capital that greatly exceeds a fair return as mr reilly acknowledged a fair return on invested capital is the minimum a stockholder would expect and demand a stockholder who has not received such a return will either replace management or sell the stock mr reilly's use of the cumulative excess amounts over a year period created a distortion that was merely an attempt to justify payments in excess of the maximum mr reilly could compute using his other methods the court notes that mr reilly - - used a hypothetical investment in capital for purposes of computing a fair return on the capital use of the hypothetical investment in capital resulted ina smaller fair return for most years the smaller fair return resulted ina larger excess which mr reilly accumulated and used as the amount of undercompensation mr reilly used the more realistic stockholders equity shown on petitioner's forms however to compute compensation using the watson wyatt formula we reject this inconsistency as an additional analysis mr reilly calculated the average compound annual returns to petitioner's stockholders he used dollar_figure approximately twice the price petitioner paid for clifford's big_number shares of stock as the value of the stockholders' initial investment on date and three different measures of petitioner's stockholders equity using his fair return of invested capital analysis and the estimated value of dollar_figure as of date mr reilly calculated that the average annual after-tax return over the 10-year period from to was dollar_figure percent using the dollar_figure book_value of stockholders equity as of date mr reilly calculated that the average annual after-tax return over the year period was dollar_figure percent finally using the dollar_figure purchase_price dennis paid to curtis for hi sec_25 percent of petitioner's stock in date to determine an estimated - - value of dollar_figure million for all of petitioner's stock as of that date mr reilly calculated that the average annual after-tax return over the 11-year period was dollar_figure percent we question mr reilly's use of dollar_figure as the value of the stockholders initial capital_investment on date the purchase of clifford's shares of stock was not the result of an arm's-length negotiation and was made in conjunction with dennis' transfer of percent of his stock to curtis and with the gratuitous transfer of clifford's interest in wagner wagner to dennis and curtis we also give little weight to the use of the purchase_price dennis paid to curtis for hi sec_25 percent of petitioner's stock in date the sale occurred after the years in issue and the full terms of the purchase are not in evidence john m lacey respondent offered the report and testimony of john m lacey ph d dr lacey to establish that petitioner's return on equity for and was not comparable to that of the industry and would not meet a reasonable investor's expectations and to establish that petitioner did not fairly distribute its earnings between management and stockholders at trial petitioner objected in another context to the admission of facts related to events occurring after the years before the court - - to determine the reasonableness of the return on equity dr lacey compared petitioner's returns on equity for and with those of publicly traded companies in the construction industry for the same years dr lacey found publicly traded companies in the highway and heavy construction industry he excluded seven companies for one or more of the following reasons the company's annual sales exceeded dollar_figure billion a large portion of the company's operations were conducted outside the united_states the company made large acquisitions during the relevant period the company reported negative equity indicating insolvency construction was not the company's primary business the company had material expense for settlement of contract claims and unapproved change orders the remaining companies that dr lacey used to compare to petitioner included amerilink corp amc atkinson g f co atc dycom industries inc dii foster wheeler fw goldfield corp goc granite construction grc insituform technologies it jacobs engineering je mastec inc mi meadow valley corp mv myr group mg and utilx corp uc -- - in making his comparisons dr lacey used the following data for petitioner and the publicly traded companies recalculated return on sales gross_profit net_income equity equity dollar amounts in millions comparables amc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure atc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dii dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fw dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure goc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -5 -2 grc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure it dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure je dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mi dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mv dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0 mg dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure uc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -7 -19 average dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure median dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0 -- - dr lacey computed the return on equity for and for each of the publicly traded companies by dividing recalculated net_income by common equity recalculated net_income is net_income excluding income from discontinued operations minority interests the writeoff of offering costs and special charges dr lacey calculated that the median return on equity of the publicly traded companies was a gain of percent in and a gain of percent in in addition he calculated that the average return was a gain of percent in and percent in he calculated that petitioner's return on equity was a loss of percent in and a gain of percent in dr lacey concluded that petitioner's return on equity would not satisfy the expectation of reasonable investors because it was below the median and average returns for the industry in order to assess the fairness of petitioner's division of earnings dr lacey examined petitioner's distribution among debt holders in the form of interest_expense executive officers in the form of bonuses and other compensation stockholders in the form of net_income some of which may be paid out currently as dividends and the government in the form of taxes dr lacey compared petitioner's distribution of its earnings among the four groups to those made by the publicly traded companies - al --- using data from the publicly traded companies dr lacey calculated that the total pool of funds available for distribution among the four groups was equal to operating income plus other income expense plus management compensation in calculating management compensation paid_by the publicly traded companies dr lacey included only salaries and bonuses paid to executive officers he did not include stock_options or any other pergquisite compensation paid to executive officers of the publicly traded companies or compensation to managers such as supervisors who were not officers dr lacey calculated distributable funds net_income distributable to equity holders and management compensation_for the publicly traded companies and petitioner as follows comparables amc atc dii fw goc gre it je mi mv mg uc average median petitioner - -- distributable funds net _ income eguity holders management compensation dollar amounts in thousands dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -99 dollar_figure -485 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --8 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure -34 dollar_figure dollar_figure dollar_figure -1 dollar_figure dollar_figure dollar_figure -65 oo ff dwwomoannnnnnnrn ww ony oo ad ole - - for comparison purposes dr lacey excluded two companies in goc and uc and three companies in goc mv and uc because the companies reported losses dr lacey calculated that petitioner distributed more than percent of its available funds to management dennis and curtis in and percent in compared with the remaining publicly traded companies that ranged from to percent in and to percent in generally equity holders received twice as much as management dr lacey also reviewed the annual proxy statements filed by the publicly traded companies with the securities_and_exchange_commission the proxy statements indicate that four of the companies do not have a formal bonus policy the other eight companies limit the size of the bonuses for example five companies limit the bonus to a percentage of the base salary ranging from to percent other companies create a bonus pool determined on the basis of the company's financial performance individual officers then receive a portion of the total pool as recommended by top management or the board_of directors one company gives its ceo a bonus equal to percent of the company's operating income above a target level dr lacey also used two studies compiled from data submitted for to compare the bonuses petitioner paid to those paid_by other businesses dr lacey's report does not disclose the range - of the bonuses paid_by the other companies according to one survey ceo's in the construction industry earned median bonuses equal to percent of their base salaries and coo's in the construction industry earned median bonuses egqual to percent of their base salaries according to the other survey ceo's from all industries earned a median bonus equal to percent of their base salaries dr lacey compared petitioner to the industry as a whole using two financial ratios derived from the robert morris associates rma annual_statement studies he calculated officers' directors' and owners' compensation as a percentage of sales for petitioner and compared the results with the median for highway and heavy construction companies for which data was available dr lacey calculated that petitioner's percentage of sales ratio on the basis of compensation paid to dennis and curtis wa sec_24 percent in and percent in he calculated the median ratio for companies in each of the four subcategories in the highway and heavy construction industry and reported that the median ratio for companies doing highway and heavy construction did not exceed percent the report does not show the range of ratios for companies included in his evaluation dr lacey also calculated petitioner's pretax profit as a percentage of tangible net_worth and compared the results with - - the medians for highway and heavy construction companies a larger percentage indicates that equity holders receive a higher return in relation to the book_value of their investment in the company petitioner's ratio was -2 percent in and percent in the medians for companies in the four subcategories with sales between dollar_figure and dollar_figure million were between and percent in and between and percent in dr lacey's analysis has a fatal flaw none of the publicly traded companies he selected was reasonably comparable to petitioner all of them were much larger than petitioner particularly in terms of their respective annual sales the largest company fw had sales of dollar_figure billion in and dollar_figure billion in the smallest company goc had sales of dollar_figure million in and dollar_figure million in eight of the companies had gross_receipts in excess of dollar_figure million in and another had gross_receipts in excess of dollar_figure million in and dollar_figure million in of the three remaining smaller companies gross_receipts between dollar_figure and dollar_figure million dr lacey eliminated two companies goc and uc from many of his calculations because they showed losses in both and dr lacey concluded that petitioner's return on equity would not satisfy the expectation of a reasonable investor because the return was below the median and average returns of the publicly -- - traded companies the returns on equity of the publicly traded companies however ranged from a loss of percent to a gain of percent for and from a loss of percent to a gain of percent for petitioner's equity showed a loss of percent for and a gain of percent for of the publicly traded companies had returns on equity lower than petitioner's in and had returns lower than petitioner's in petitioner's returns on equity were within the range of the returns realized by the publicly traded companies thus without more comparison to those companies does not show that petitioner's returns on equity would not satisfy the expectation of reasonable investors dr lacey opined that the compensation paid to dennis and curtis in salaries and bonuses exceeded the and total cash compensation of management for the large publicly traded companies he examined however as petitioner points out dr lacey failed to take into account the stock_options granted to the executive officers of the publicly traded companies top executives at many publicly traded companies typically receive stock_options as part of their compensation packages these stock_options can produce substantial compensation in the event ‘dr lacey offered no evidence that stockholders sold their stock in the corporations reporting losses that the prices of stock of the companies were lower or that the corporations replaced management a7 - that the company's stock price rises greatly in at least one other case the commissioner conceded that the value of stock_options granted to employees in public companies should be considered in determining what like enterprises paid for like services see oqwensby kritikos inc v commissioner 819_f2d_1315 ndollar_figure 5th cir experts calculated the average amounts the top three executives could expect to earn in cash and stock_options for an outstanding performance affg tcmemo_1985_267 when the compensation paid to dennis and curtis is compared with that of other ceo's who did receive options the options must be considered as part of the compensation packages being used for comparison see labelgqraphics inc v commissioner tcmemo_1998_343 affd 221_f3d_1091 9th cir accordingly we reject dr lacey's opinion paul a katz respondent offered the report and testimony of paul a katz mr katz for purposes of establishing whether the compensation petitioner paid to dennis and curtis in and was comparable to that paid for similar positions in the industry mr katz is a compensation consultant certified by the american compensation association mr katz compared the compensation paid to dennis and curtis in and to the median compensation paid in those years to ceo's and coo's respectively as reported by the economic -- - research institute eri eri compiles data from big_number surveys taken by associations governmental organization and reports submitted to the government mr katz analyzed the data for ceo's’ and coo's of construction companies with revenues of approximately dollar_figure million and doing business within miles of international falls minnesota but excluding the minneapolis area using the eri data mr katz calculated that the median comparable compensation including bonuses but excluding benefits for ceo's and coo's for and was as follows position ceo base dollar_figure dollar_figure bonus big_number big_number total big_number 1big_number coo base big_number bonus big_number big_number total big_number big_number imr katz incorrectly indicated a total of dollar_figure in his report mr katz opined that compensation_for comparable positions can vary as much a sec_50 percent above or below the median and that variances greater than percent are generally not considered ‘the eri survey defines the ceo as the highest ranking and paid officer in the company with overall responsibility for directing the running and planning of the company's business activities ‘the eri survey defines the coo as the second highest ranking and paid officer in the company with subordinate responsibility to manage costs and achieve goals --- - good compensation practice on that basis mr katz opined that dennis and curtis were overpaid by an almost unprecedented amount on the basis of mr katz opinion respondent contends on brief that compensation petitioner paid to dennis and curtis in excess of the following amounts for and was unreasonable position dennis ceo dollar_figure dollar_figure curtis coo big_number big_number mr katz based his analysis of compensation paid to dennis on the duties performed as the ceo and his analysis of compensation paid to curtis on the duties performed as the coo mr katz did not consider any other functions performed by dennis and curtis or the number of hours they worked we find the report of mr katz to be unreliable the report contains several typographical and mathematical errors although some errors were corrected by mr katz' testimony at trial others were not except for a statement in his report that the median salaries were based on eri data the report does not include the eri data used by mr katz to determine the median salaries and does not indicate the number of corporations ceo's or coo's included in the data additionally although mr katz testified that he looked at the range of compensation to evaluate the quality of the data the report does not provide a range of compensation amounts from the eri data -- - finally mr katz opined that salaries and bonuses paid to dennis and curtis were excessive because the compensation exceeded the and median cash compensation_for ceo's and coo's included in the eri data however mr katz like dr lacey failed to take into account the stock_options granted to the ceo's and coo's of the publicly traded companies see labelgraphics inc v commissioner supra accordingly we reject mr katz opinion concerning reasonable_compensation paid to dennis and curtis for the years at issue d rejection of expert witness opinions because of fundamental differences in approach among the experts engaged by both parties the values arrived at in the reports are extremely far apart although it is not unusual in valuation cases that two experts reach significantly different conclusions the reports and testimony of the experts in this case are so dissimilar that the reliability of the experts is brought into guestion in this case the experts reached conclusions that patently favored their respective clients and their reports were designed to support their conclusions the purpose of expert testimony is to assist the trier of fact to understand evidence that will determine the fact in issue see 92_tc_101 that purpose is jeopardized when an expert assumes the position -- - of an advocate see id an expert has a duty to the court that exceeds his duty to his client the expert is obligated to present data analysis and opinion with detached neutrality and without bias regardless of the effect of such unbiased presentation on his client's case see eg 94_tc_570 when an expert displays an unyielding allegiance to the party who is paying his or her bill we generally will disregard that testimony as untrustworthy see id laureys v commissioner supra see also jacobson v commissioner tcmemo_1989_606 when experts act as advocates the experts can be viewed only as hired guns of the side that retained them and this not only disparages their professional status but precludes their assistance to the court in reaching a proper and reasonably accurate conclusion the experts' lack of impartiality has caused a disservice to the court and the system of tax_administration br reasonableness of compensation we first determine the amount of compensation that was reasonable for petitioner to pay to dennis and curtis for their services in charles schneider co v commissioner f 2d pincite the court_of_appeals for the bight circuit to which an appeal in this case would lie listed the following factors courts consider in assessing the reasonableness of an employee's compensation - - the employee's qualifications the nature extent and scope of the employee's work the size and complexities of the business the prevailing general economic conditions the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the taxpayer as to all employees in the case of small corporations with a limited number of officers the amount of compensation paid to the particular employee in previous years a comparison of salaries paid with the gross_income and the net_income and comparison of salaries with distributions to stockholders we carefully scrutinize the facts at hand because dennis and curtis the employees to whom the compensation was paid control petitioner the paying corporation we must be sure that any amounts purportedly paid as compensation were actually paid for services rendered by dennis and curtis rather than distributions to them of earnings that petitioner could not otherwise deduct see 511_f2d_313 8th cir affg tcmemo_1974_44 charles schneider co v commissioner supra pincite no single factor controls we examine these factors from the -- - perspective of an independent investor see 85_f3d_950 2d cir affg tcmemo_1995_128 employee's qualifications an employee's superior qualifications for his or her position with the business may justify high compensation see charles schneider co v commissioner supra pincite 178_f2d_115 6th cir 73_tc_1142 by dennis and curtis had many years of experience in the construction and logging industries during the years at issue both dennis and curtis devoted themselves exclusively to petitioner's business and they worked up to hours per week dennis and curtis performed all the executive and administrative duties and assumed all the responsibilities for petitioner's operations their experience and knowledge of petitioner's construction logging and other diverse business activities made them uniquely qualified for their positions with the business and warrant high compensation nature extent and scope of employee's work an employee's position duties performed hours worked and general importance to the success of the company may justify high compensation see charles schneider co v commissioner -- -- supra see also 853_f2d_1267 5th cir affg tcmemo_1986_407 mayson manufacturing co v commissioner supra pincite dennis and curtis worked long hours or days a week they were petitioner's only officers dennis performed all the duties of a cko and curtis performed all duties of a coo we view dennis and curtis as indispensable to petitioner's various business activities including highway and heavy construction logging construction waste storage and sand and gravel operations petitioner's growth and prosperity are due directly to the skills dedication and efforts of dennis and curtis we find the nature and scope of the work performed by dennis and curtis warrant high compensation size and complexity of business we consider the size and complexity of a taxpayer's business in deciding whether compensation is reasonable see qwensby kritikos inc v commissioner f 2d pincite3 mayson manufacturing co v commissioner supra a company's size is measured by its sales net_income gross_receipts or capital value see ek wagner son inc v commission93_f2d_816 9th cir petitioner's business is more complex than that of many highway and heavy construction companies petitioner's business also includes logging construction waste storage and sand and - -- gravel operations in petitioner had gross_receipts of dollar_figure million and capital value of dollar_figure million on the basis of shareholder equity in petitioner had gross_receipts of dollar_figure million and capital value of dollar_figure million on the basis shareholder equity we find that the size and complexity of petitioner's business warrants high compensation_for its officers general economic conditions general economic conditions may affect a company's performance and thus show the extent of the employee's effect on the company see rutter v commissioner supra pincite mayson manufacturing co v commissioner supra pincite this factor helps to determine whether the success of a business is attributable to general economic conditions as opposed to the efforts and business acumen of the employee adverse economic conditions for example tend to show that an employee's skill was important to a company that grew during the bad years see mad auto wrecking inc v commissioner tcmemo_1995_153 petitioner's sales increased from dollar_figure to dollar_figure million during the years at issue there is no evidence that petitioner's success resulted from general economic conditions the record shows that petitioner's success resulted in large part from the expertise of dennis and curtis and their long hours of hard work -- - prevailing rates of compensation_for comparable positions in comparable companies in deciding whether compensation is reasonable we compare it to compensation paid to persons holding comparable positions in comparable companies see rutter v commissioner supra pincite mayson manufacturing co v commissioner supra pincite petitioner and respondent rely on their experts' reports and testimony with respect to this factor we are not persuaded by any of the experts dr lacey's report does not provide any data or opinion as to the amount of compensation that would be reasonable for petitioner to pay to dennis or curtis respondent uses the compensation amounts mr katz concluded were reasonable those amounts however do not take into account the valuable stock_options received by executives of the publicly traded companies we think that those amounts are less than the amounts that dennis or curtis would expect to be paid or that an independent investor would agree to pay for their services by contrast the amounts calculated by mr reilly for dennis exceed the amounts paid_by other companies for four full-time executives and they are excessive on the basis of their value to petitioner's business we find that an independent investor would agree to pay dennis as ceo the highest amount of reasonable_compensation for a ceo and curtis as coo the highest amount of reasonable_compensation for - - a coo therefore on the basis of the data that we have found reliable for other companies in the industry contained in mr reilly's report we find that for both years in issue at least dollar_figure is reasonable_compensation for dennis as ceo and at least dollar_figure is reasonable for curtis as coo petitioner's compensation policy for all employees courts have considered the taxpayer's compensation policy for its other employees in deciding whether compensation is reasonable see mayson manufacturing co v commissioner f 2d pincite home interiors gifts inc v commissioner t c pincite this factor focuses on whether the entity pays top dollar to all employees including both stockholders and nonstockholders see owensby kritikos inc v commissioner supra pincite0 we look to this factor to determine whether dennis and curtis were compensated differently than petitioner's other employees merely because of their status as stockholders see id petitioner paid its employees the highest wages under the union contracts that fact along with petitioner's success supports paying dennis and curtis the highest salaries for officers the salaries paid to dennis and curtis were substantially lower than the compensation paid to top executives of other companies this supports a finding that part of the bonus was compensation_for services rendered during the year -- - none of petitioner's employees other than dennis and curtis however shared in the large distribution of profits petitioner made at yearend cf home interiors gifts inc v commissioner t c pincite0 compensation paid to the taxpayer's shareholder-employees was reasonable in part because the taxpayer had a longstanding practice of paying all its key employees on the basis of commissions thus petitioner's bonus policy for its nonshareholder employees is not similar to the bonus policy for dennis and curtis cf id furthermore the bonuses were paid to dennis and curtis in the same proportion as their stockholdings this factor indicates that the bonus was in part compensation_for services and in part a distribution of profits compensation paid in prior years an employer may deduct compensation paid in a year for services rendered in prior years see 281_us_115 r j nicoll co v commissione59_tc_37 to currently deduct amounts paid as compensation_for past undercompensation a taxpayer must show that it intended to compensate employees for past services from current payments and must establish the amount of past undercompensation see 399_f2d_603 9th cir affg tcmemo_1967_7 estate of wallace v commissioner t c pincite --- - petitioner contends that parts of the payments to dennis and curtis were for services rendered in prior years petitioner relies on its expert to establish the amount of past undercompensation we have rejected mr reilly's calculation of undercompensation paid to dennis and curtis from to we find that any undercompensation that may have occurred in earlier years was rectified prior to the years at issue the record does not indicate that the compensation paid to dennis and curtis in and was attributable to services performed for petitioner in earlier years this fact further indicates that part of the bonus was a distribution of profits and not compensation_for services comparison of salaries paid with gross_income and net_income courts have compared compensation to gross and net_income in deciding whether compensation is reasonable see owensby kritikos inc v commissioner f 2d pincite3 178_f2d_115 6th cir in most cases considering compensation as a percentage of net_income is more probative than considering compensation as a percentage of gross_receipts because compensation as a percentage of net_income more accurately gauges whether a corporation is disguising the distribution of dividends as compensation see owensby kritikos inc v commissioner supra pincite6 - - according to its financial statements petitioner had gross_receipts of dollar_figure in and dollar_figure in after payment of compensation petitioner had a net_loss of dollar_figure in and net_income of dollar_figure in in petitioner paid dollar_figure in officer compensation or more than percent of petitioner's net_income before payment of officer compensation and percent of gross_receipts in petitioner paid dollar_figure in officer compensation or percent of petitioner's net_income before payment of officer compensation and percent of gross_receipts although petitioner reported net_income of dollar_figure on its form_1120 the positive net_income is attributable in large part to the sec_481 adjustment that artificially increased petitioner's income by dollar_figure for that year we think this factor favors respondent for and is neutral for comparison of salary to distributions to stockholders and retained barnings the failure to pay more than a minimal amount of dividends may suggest that some of the amounts paid as compensation to the shareholder-employee are dividends see id pincite3 501_f2d_675 n 7th cir 500_f2d_148 8th cir corporations however are not required to pay dividends stockholders may be equally content with the -- - appreciation of their stock if the company retains earnings see owensby kritikos inc v commissioner supra pincite7 home interiors gifts inc v commissioner t c pincite in reviewing the reasonableness of an employee's compensation a hypothetical independent investor standard may be used to determine whether a shareholder has received a fair return on investment after the payment of the compensation in question that leads us to consider whether an independent investor would have approved the compensation in view of the nature and quality of the services performed and the effect of those services on the investor's return on his or her investment see owensby kritikos inc v commissioner supra pincite7 see also summit sheet metal co v commissioner tcmemo_1996_ the prime indicator of the return a corporation is earning for its investors is the return on equity see owensby kritikos inc v commissioner supra pincite in his report mr reilly provides rates of return that an independent investor would expect to earn on his investment from to the following table shows the equity shown on petitioner's financial statements mr reilly's fair after-tax rate of returns on equity that an independent investor would expect to earn the fair after-tax returns on equity using mr reilly's rates petitioner's actual after-tax returns on equity -- - petitioner's actual after-tax rate of return and the officers' compensation year-end fair fair actual actual officers' year equity return rate return return return rate compensation dollar_figure big_number na na dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number -4 big_number big_number dollar_figure big_number big_number -0 big_number big_number dollar_figure big_number big_number big_number from to petitioner's actual after-tax return on equity greatly exceeded the expected fair return on equity and the increase in petitioner's retained earnings increased the value of its stock during that period dennis and curtis in effect treated the company as a growth stock reinvesting earnings to increase the value of their shares in the company a hypothetical investor would have considered dollar_figure growth in equity to have been an exceptional performance for the 7-year period from to dollar_figure beginning year equity in to dollar_figure end of year equity in as mr reilly points out in his opinion dennis and curtis kept large amounts of cash in the company in order to build the business rather than having the profits distributed to them they caused petitioner to retain the earnings in effect - - reinvesting the money in the business by the end of the fiscal_year they had invested dollar_figure in the business from to however the bonuses paid to dennis and curtis left petitioner with either an operating loss or a nominal profit during the 4-year period from to shareholder equity increased by only dollar_figure to dollar_figure ending year equity in having reinvested profits from earlier years a hypothetical investor would have considered a return of dollar_figure on the dollar_figure investment to have been an unacceptable performance an absence of profits paid to the stockholders as dividends or reinvested in the business as retained profits justifies an inference that some of the purported compensation really represents a distribution of profits paying most of petitioner's taxable_income as compensation to its officers from to suggests that the distributions to dennis and curtis were in part disguised dividends see owensby kritikos inc v commissioner f 2d pincite although an independent investor might have approved of the very large payments made to dennis and curtis in and because of the exceptional returns in prior years we do not think such an investor would forgo profits beyond that period we think that an independent investor would not have been satisfied with the large bonuses petitioner paid to dennis and curtis in and since it - - appears that profits were being siphoned out of the company disguised as salary see id pincite the ability to disguise dividends as salary particularly if the employee is the sole or majority shareholder or if a large percentage of the compensation is paid as a bonus may suggest that compensation is not reasonable see rapco inc v commissioner f 3d pincite payment of bonuses at the end of a tax_year when a corporation knows its revenue for the year may enable it to disguise dividends as compensation see owensby kritikos inc v commissioner supra pincite estate of wallace v commissioner t c pincite the large yearend payments made to dennis and curtis suggest that part of their compensation was disguised dividends see 602_f2d_959 197_f2d_263 8th cir owensby kritikos inc v commissioner tcmemo_1985_267 rich plan inc v commissioner tcmemo_1978_514 whether petitioner in fact intended to pay dennis and curtis those amounts as salaries is material because to be deductible under sec_162 they must be paid for services actually rendered as well as be reasonable in amount the following factors indicate that payments to shareholder officers may be disguised_dividend distributions rather than payment for services rendered -- - the bonuses were in exact proportion to the officers' stockholdings payments were in lump sums rather than as the services were rendered there was a complete absence of formal dividend distributions by an expanding corporation the system of bonuses was completely unstructured having no relation to services performed the company's negligible taxable_income for consecutive years was an indication that the bonus system was based on funds available rather than on services rendered and bonus payments were made only to the officer- stockholders in proportion to their stockholdings and not to other employees see eg o s c associates inc v commissioner f 3d pincite 503_f2d_359 9th cir affg tcmemo_1971_200 in this case all the factors indicate that portions of the bonuses were disguised dividends f conclusion we do not think that petitioner intended the relatively small salaries paid to dennis and curtis during the year to fully compensate them for their services thus portions of the bonuses paid to dennis and curtis at the end of the year were - - intended as compensation_for services we have found that for both years in issue at least dollar_figure is reasonable_compensation for dennis as ceo and at least dollar_figure is reasonable for curtis as coo we think another corporation would pay those amounts to dennis and curtis for their services we do not think however that an independent investor would approve salaries in excess of dollar_figure unless the investor were receiving at least a fair return on his investment mr reilly petitioner's expert determined that percent would be a fair pre-tax return percent after-tax return on equity in for an independent investor would expect a pre-tax return of dollar_figure dollar_figure beginning year equity times fair pre-tax return of percent in petitioner deducted dollar_figure as officer compensation and reported a net_loss of dollar_figure the dollar_figure excess reported as compensation dollar_figure less dollar_figure is less than the fair return and is therefore a nondeductible dividend mr reilly determined that percent would be a fair pre- tax_return dollar_figure percent after-tax return on equity in for an independent investor would expect a pre-tax return of dollar_figure dollar_figure beginning year equity times fair pre-tax return percent in petitioner deducted dollar_figure as officer compensation and had retained earnings_of dollar_figure the dollar_figure excess reported as compensation dollar_figure less - dollar_figure plus the dollar_figure retained earnings equals dollar_figure that amount is less than the fair return and is a nondeductible dividend we hold that petitioner may deduct dollar_figure dollar_figure paid to dennis plus dollar_figure paid to curtis as officer compensation in each of the taxable years ending date and decision will be entered under rule
